Citation Nr: 1428398	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-23 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in part, denied service connection for bilateral hearing loss and vertigo.  A subsequent October 2013 rating decision granted service connection for left ear hearing loss.

The Veteran was scheduled for a Board hearing in May 2014.  However, the record reflects that this hearing was cancelled by the Veteran.  Therefore, the Board will proceed.

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Right ear hearing loss is not etiologically related to service.

2.  Vertigo is not etiologically related to service, and is not proximately due to or aggravated by left ear hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for vertigo have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2013, subsequent to the initial adjudication of his claims.  However, his claims were readjudicated by the AOJ in an October 2013 supplemental statement of the case (SSOC) after the requisite notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

A.  Right Ear Hearing Loss

The Veteran's VA treatment records, as well as his August 2013 VA examination, document a diagnosis of right ear hearing loss for VA purposes.  Therefore, element (1) of service connection, a current diagnosis, has been satisfied.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran's military occupational specialty of power generation equipment mechanic is consistent with a high probability of noise exposure.  Therefore, this element has also been satisfied.

In addition, the Veteran underwent hearing evaluations during his enlistment and separation examinations.  During his February 1971 enlistment examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
-
30
LEFT
25
10
5
-
20

During his February 1974 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
30
LEFT
10
5
10
-
55

With respect to element (3), the overall weight of the evidence is against a finding of a nexus between the in-service noise exposure and the current hearing loss disability.  An August 2013 VA examiner concluded that current hearing loss was less likely than not related to noise exposure in service.  This was based on the lack of any significant shift in pure tone thresholds in the right ear between enlistment and separation.  The examiner also cited to an Institute of Medicine report which found no scientific basis for delayed or late-onset noise induced hearing loss.  The Board notes that the examiner did note a significant threshold shift in the left ear, and the Veteran was service-connected for that ear.  However, the evidence does not show a similar pattern for the right ear.

There is no competent evidence to refute this conclusion, or to otherwise suggest that current right ear hearing loss was incurred in service.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable or rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, assessing the etiology of hearing loss falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Nevertheless, under 38 C.F.R. § 3.303(b), claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is such a chronic disease.

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.

In this case, sensorineural hearing loss was not established during service.  Therefore, a continuity of symptomatology is required.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id.  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology."  Id.

Unfortunately, a continuity of symptomatology has not been established in this case.  The Veteran has not asserted that he has experienced continuous symptoms of hearing loss since service.  Indeed, his first claim for VA service-connected disability compensation was filed the same month as his separation from service.  Although he claimed service connection for several conditions, hearing loss was not among them, making it unlikely that he was experiencing symptoms of hearing loss coincident to service at that time.

As element (3) for service connection has not been satisfied, service connection for right ear hearing loss is not warranted.

B.  Vertigo

Current VA treatment records and an August 2013 VA examination reflect current diagnoses of vertigo.  Therefore, element (1) has been met.

However, the evidence is against a finding that element (2), in-service incurrence or aggravation of a disease or injury, has been met.  Service treatment records do not reflect any complaints, treatment, or diagnosis associated with vertigo, and the Veteran has not alleged that vertigo began in service.  VA treatment records reflect complaints of dizziness and lightheadedness in May 2006 and again in December 2009.  Records dated May 2009 show the Veteran reported a history of lightheadedness since December 2009, and dizziness for 1 year.  There is no indication that the Veteran had any relevant symptoms in service.

As element (2) has not been met, service connection for vertigo on a direct basis is not appropriate.

However, the Veteran has asserted that his vertigo is secondary to his hearing loss.  As noted above, the Veteran is service-connected for hearing loss of the left ear but not the right ear.

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Unfortunately, the overall weight of the evidence is against a finding that the Veteran's vertigo is secondary to his hearing loss.  An August 2013 VA examiner noted that hearing loss began decades earlier, whereas vertigo did not begin until only a few years earlier.  The Veteran's vertigo was idiopathic (unknown etiology), and he did not fit the category for Meniere's disease.  Moreover, his vertigo is not aggravated beyond its normal progression by hearing loss, as his episodes were brief and controllable.  The examiner also noted that while the Veteran's condition was initially treated with Meclizine in March 2010, he no longer required that medication.

The VA examiner's opinion is based on a review of the claims file, a history provided by the Veteran, and a physical examination.  Although the Veteran himself has asserted a connection between his vertigo and hearing loss, he is not competent to render such an opinion.  There is no other competent opinion to refute the conclusion of the VA examiner.  Therefore, service connection for vertigo on a secondary basis is not warranted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for vertigo is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


